Citation Nr: 0306292	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-33 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for a neurological 
disorder.

6.  Entitlement to service connection for a disability 
manifested by a lump on the right shoulder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a disability 
manifested by loss of body hair.

9.  Entitlement to service connection for a disability 
manifested by a bone marrow disorder.

10.  Entitlement to service connection for a disability 
manifested by right eye problems.

11.  Entitlement to service connection for a disability 
manifested by elevated cholesterol.

12.  Entitlement to service connection for substance abuse 
secondary to headaches.

13.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims of 
entitlement to service connection for headaches, degenerative 
arthritis of multiple joints, peptic ulcer disease, 
rheumatoid arthritis, a neurological disorder, a skin 
disorder, and disabilities manifested by a lump on the right 
shoulder, loss of body hair, a bone marrow disorder, right 
eye problems, and elevated cholesterol; entitlement to 
service connection for substance abuse secondary to 
headaches.  The RO denied the aforementioned claims on a 
direct basis and based on the veteran's claimed exposure to 
herbicides.

This matter also comes before the Board on appeal from an 
August 1995 rating decision that denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes.

In July 1997, the Board remanded this case to the RO for 
further evidentiary development.  The case is once again 
before the Board.


REMAND

As a procedural matter, a review of the record reflects that 
in an October 1995 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a local hearing before a 
Hearing Officer.  However, the record does not indicate that 
the veteran was scheduled for the requested hearing, or that 
this hearing request was withdrawn.  See 38 C.F.R. § 20.700 
(2002).  Accordingly, a remand to schedule the requested 
hearing is required.  See 38 C.F.R. § 19.9 (2002); Chairmen's 
Memorandum No. 01-02-01, Expanded Case Development Authority, 
Paragraph 9(c) (5) (Jan. 2002) (authorizing remand to the RO 
where an appellant has requested a local Hearing Officer 
hearing).

The Board next observes that the recently enacted law and its 
implementing regulations (Veterans Claims Assistance Act of 
2000 (VCAA) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  Therefore, the RO 
should also undertake any additional development and 
notification deemed warranted by the record.

In this regard, a review of the record indicates that, 
despite the RO's efforts (on four occasions) to provide the 
veteran with VA examinations, to include medical opinion 
evidence as to the origins or etiology of his claimed 
disabilities, these examinations were not accomplished.  
Nevertheless, given the new requirements codified at 
38 U.S.C. § 5103A(d) (West 2002), the Board determines that 
another attempt to schedule the veteran such examinations, to 
aid in determining the current existence and etiology of the 
claimed disabilities, is in order.

Thus, the veteran is placed on notice that 38 C.F.R. 
§ 3.655(a) (2002) provides that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for service connection, the claim will be decided on 
the current evidence of record, which in this case does not 
contain evidence of a causal relationship between any of the 
veteran's claimed disabilities and any event or incident that 
may have occurred during his military service, including his 
alleged exposure to weed control chemicals and pesticides 
while at the Minor Air Force Base in North Dakota.

The Board further observes that the veteran contends that he 
was exposure to vermin and weed control chemicals while 
stationed at Minor Air Force Base in North Dakota as a vermin 
control specialist and grounds keeper from approximately 
December 1970 to March 1973.  However, a review of the record 
does not indicate an attempt to obtain verifying information 
from either the Minor Air Force Base or the Air Force 
regarding the chemicals and/ or pesticides used by the 
veteran at Minor Air Force Base in the early 1970's.  As 
additional action by the RO may be fruitful in obtaining such 
verifying information, the Board determines that further 
development is warranted.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

Accordingly, the appeal is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran for 
a personal hearing before a Hearing 
Officer at the local VA Office.

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

3.  The RO should contact Minor Air Force 
Base in North Dakota and the Air Force 
and obtain copies of all records they may 
have related to the chemical used for 
vermin control and grounds keeping from 
December 1970 to March 1973.  If they do 
not have any records, they must say so.

4.  The RO should contact the veteran and 
notify him that he is free to submit any 
pertinent medical or other records in his 
possession, including the names, 
addresses, and dates of service for all 
physicians that provided him treatment 
for the claimed disabilities.  

A.  The RO should a review of the 
record on appeal and insure that 
request for treatment records have 
been sent to all the health care 
providers previously identified by 
the veteran.  These efforts should 
be memorialized in the record. 

B.  The RO should attempt to obtain 
all records from both the old 
sources identified by the veteran 
which have not been previously 
contacted or had failed to respond 
to earlier request for information 
as well as all new sources 
identified by the veteran.

C.  The RO should afford the veteran 
an opportunity to provide the 
requested information and time for 
it to obtain documents from the 
listed health care providers before 
arranging for him to undergo 
examinations.

D.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims' file, and the veteran 
and his representative should be so 
notified.  

5.  The RO should schedule the veteran for 
a comprehensive medical examination, to 
specifically include neurological, 
orthopedic, rheumatology, dermatology, 
optometry, and a gastroenterology 
evaluations.  The examiner(s) is requested 
to perform any tests and studies deemed 
necessary, and to report all clinical 
findings for each examination conducted.  
Based on the results of the examination 
and a review of the claims folder, the 
examiner(s) is asked to address the 
following questions:

A.  As to the headaches and other neurological 
problems, the neurological examiner is asked to 
provide an opinion as to the following:
(i).  Does the veteran suffer from headaches 
or other neurological problems?
(ii).  If he does, specify the 
diagnosis for each disability found, 
and; for each neurological disability 
provide an opinion as to whether the 
diagnosed condition had its onset 
during the veteran's military 
service, or was caused by any 
incident of service, including the 
veteran's alleged exposure to weed 
control chemicals and/ or pesticide 
during military service?

B.  As to arthritis and rheumatoid arthritis, 
the orthopedic and rheumatology examiners are asked 
to an opinion as to the following:
(i).  Does the veteran suffer from 
degenerative, traumatic, and/or rheumatoid 
arthritis of any joint?
(ii).  If he does, specify the 
diagnosis for each disability found, 
the joint effected, and for each 
disability provide an opinion as to 
whether the diagnosed condition had 
its onset during the veteran's 
military service, or was caused by 
any incident of service, including 
the veteran's alleged exposure to 
weed control chemicals and/or 
pesticides while in military service.

C.  As to a disability manifested by a lump on 
the right shoulder, loss of body hair, a bone 
marrow disorder, right eye problems, and elevated 
cholesterol, the internist and optometrist should 
provide opinions as to the following:
(i).  Does the veteran suffer from a 
disability manifested by a lump on the right 
shoulder, loss of body hair, a bone marrow 
disorder, right eye problems, and/or with 
elevated cholesterol?
(ii).  If he does, specify the 
diagnosis for each disease process 
found and for each disability provide 
an opinion as to whether the 
diagnosed condition had its onset 
during the veteran's military 
service, or was caused by any 
incident of service, including the 
veteran's alleged exposure to weed 
control chemicals and/ or pesticides 
while in military service. 

D.  As to a skin disability and a lump on the 
left shoulder, the dermatology examiner is asked to 
provide opinions as to the following:
(i).  Does the veteran suffer from any skin 
disability or disease process manifested by a 
lump on the right shoulder?
(ii).  If he does, specify the 
diagnosis for each disease process 
found, its location, and for each 
disability provide an opinion as to 
whether the diagnosed condition had 
its onset during the veteran's 
military service, or was caused by 
any incident of service, including 
the veteran's alleged exposure to 
weed control chemicals and/ or 
pesticides while in military service.

E.  As to a peptic ulcer, the gastroenterology 
examiner is asked to provide opinions as to the 
following:
(i).  Does the veteran suffer from peptic 
ulcer disease?
(ii).  If he does, provide an opinion 
as to whether the diagnosed condition 
had its onset during the veteran's 
military service, or was caused by 
any incident of service, including 
the veteran's alleged exposure to 
weed control chemicals and/or 
pesticides while in military service.

6.  If the veteran fails to report for 
any of the scheduled examinations, the RO 
should refer the veteran's claims folder 
to the appropriate specialists for review 
and ask that the reviewing specialist 
offer an opinion as to the questions 
outlined above.

7.  To help avoid a future remand, the RO 
must ensure that the examination reports 
comply with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and an appropriate period of time 
should be allowed for response.


After the veteran and his representative have been given an 
opportunity to respond to the SSOCs, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a 
decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


